Citation Nr: 1220051	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-47 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from June 30, 2009, to July 6, 2009, at Fort Sanders Sevier Medical Center.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1967 to November 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 administrative decision by the Mountain Home, Tennessee, VAMC, which denied entitlement to payment or reimbursement of unauthorized medical expenses from June 30, 2009, to July 6, 2009.


FINDINGS OF FACT

1.  The Veteran is totally and permanently disabled due to service-connected multiple sclerosis; his combined disability evaluation is 80 percent, and he is paid at the 100 percent rate due to individual unemployability.

2.  Treatment for exacerbation of chronic obstructive pulmonary disease (COPD) and pneumonia from June 30, 2009, to July 6, 2009, at the Fort Sanders Sevier Medical Center was on an emergency basis, and was not authorized by VA.

3.  VA facilities in Mountain Home, Tennessee, and Knoxville, Tennessee, were not feasibly available from June 30, 2009, to July 6, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from June 30, 2009, to July 6, 2009, at Fort Sanders Sevier Medical Center have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  The Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the CAVC appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Veteran argues that payment or reimbursement for unauthorized medical expenses at a private facility from June 30, 2009, to July 6, 2009, is warranted under 38 U.S.C.A. § 1728.  He does not allege receiving prior authorization for the treatment.  

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 ; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49 ; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  The VAMC has conceded that the first two criteria for entitlement have been met.  The Veteran is totally and permanently disabled due to service connected disabilities, and his treatment was sought on an emergency basis.  

The Veteran is currently paid at the 100 percent disability rate, based on individual unemployability (TDIU) due to service-connected disabilities.  He is service connected for multiple sclerosis, manifested as bilateral visual field loss, migraine headaches, right upper and lower extremity neurological impairment, and trigeminal nerve impairment.  Additionally, he is compensated for a psychiatric disorder secondary to multiple sclerosis.  The evaluations for these associated disabilities combine to 80 percent; the Veteran is further found unable to obtain or retain substantially gainful employment because of multiple sclerosis, and so he has been determined to be totally disabled due to service connected disabilities.  The permanence of his disability has been conceded by VA.  

The emergency nature of the June 30, 2009, to July 6, 2009, treatment is similarly established.  Private treatment records and the Veteran's own statements are not contradicted.  The Veteran began experiencing upper respiratory symptoms approximately five days prior to his hospital admission.  A cough developed, and the Veteran experienced steady worsening of his symptoms.  He became short of breath; his dyspnea steadily worsened until he sought emergency care at Fort Sanders Sevier Medical Center on June 30.  At intake, "significant dyspnea on exertion" and "significant bilateral wheezing and hypoxemia" were noted.  

The Veteran is diagnosed with COPD.  The impact of respiratory problems on him is greater than might be expected in a healthy individual.  It appears he attempted to self-treat, but when his worsening symptoms became bad enough, despite his efforts, to significantly impair his daily functioning, he sought emergency treatment.  He has stated he was effectively alone, with no family members capable of caring for him nearby; his wife is legally blind.  A prudent layperson would have sought professional help to stem the worsening of symptoms, and in light of this Veteran's particular circumstances, his belief that his life and health were endangered as of June 30, 2009, is eminently reasonable.  Further supporting the contention is the fact that extended inpatient care, both at the private and VA facilities, was required.

It is the VAMC's contention that denial of payment or reimbursement is warranted because VA facilities were feasibly available to the Veteran.  The medical center determined that because symptoms began five days prior to his eventual admission, the Veteran had "adequate time to safely seek care at the VA hospital."  The Board disagrees.

While symptoms did indeed begin up to five days before treatment was sought, the Veteran did not initially feel professional help was required.  He attempted self care first, and only sought emergency treatment when symptoms had worsened to the point he felt endangered.  The availability of VA facilities at the time of the emergency is the proper time frame to be considered; to determine otherwise would require a layperson Veteran to accurately diagnose and predict the course of his health problems and anticipate health emergencies.  Such an expectation is ridiculous.

Moreover, the Veteran has credibly and competently reported that he was for all intents and purposes alone in dealing with his health emergency.  His wife is legally blind and could not assist him with transportation.  He had no relatives nearby.  He himself was experiencing breathing problems atop his multiple sclerosis problems.  The Fort Sanders Sevier Medical Center is approximately 10 minutes from his residence.  The closest VA community based outpatient clinic (CBOC) is almost an hour from his home; the VAMC is almost two hours away.  It was not feasible for the Veteran to make such an extended trip under the circumstances of his medical emergency.

Finally, it appears that the Fort Sanders Sevier Medical Center appropriately made an attempt, within the prescribed 48 hours, to contact VA and arrange the Veteran's transfer.  38 C.F.R. § 17.1000, Note.  Treatment notes dated July 2, 2009, refer to such as part of the treatment plan.  The Veteran has credibly and competently reported that when contacted, VAMC Mountain Home in fact refused to accept the transfer at that time.  His report is not contradicted, and the treatment records from Fort Sanders Sevier Medical Center tend to support his allegation.  This refusal of transfer indicates that it would not have been feasible for the Veteran to seek treatment at the VAMC.  Transfer was accomplished on July 6, 2009; treatment notes indicate that at that time the Veteran had not substantially improved.

This service connected, totally disabled Veteran sought emergency treatment at a private facility which was his only realistic, feasible treatment option at the time.  He sought transfer to a VA facility at the soonest opportunity.  Accordingly, payment or reimbursement of unauthorized medical expenses incurred from June 30, 2009, to July 6, 2009, at Fort Sanders Sevier Medical Center is warranted.

ORDER

Payment or reimbursement of unauthorized medical expenses incurred from June 30, 2009, to July 6, 2009, at Fort Sanders Sevier Medical Center is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


